Case 1:10-cv-06950-AT-RWL Document 763 Filed 06/11/19 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

H. CRISTINA CHEN-OSTER, SHANNA
ORLICH, ALLISON GAMBA and MARY
DE LUIS,

Plaintiffs, 10 Civ. 6950 (AT) (RWL)

Vv.

GOLDMAN SACHS & CO. and THE
GOLDMAN SACHS GROUP, INC.,

Defendants.

DECLARATION OF DAVID LANDMAN
I, David Landman, hereby declare under penalty of perjury that the following is
true and correct:

ls I am an Extended Managing Director (“EMD”) of Goldman Sachs Services
LLC, an affiliate of The Goldman Sachs Group, Inc. and Goldman Sachs & Co. LLC
(“Goldman Sachs” or the “Firm”). I work in the Firm’s Human Capital Management (“HCM”)
Division. I am submitting this declaration to provide information about the positions of EMDs
and Participating Managing Directors (“PMD”) (EMDs and PMDs collectively, “Managing
Directors”) at Goldman Sachs. This declaration is based on my personal knowledge, and I
would be competent to testify to the following facts if called upon to do so.

Dis I have worked for the Firm since 2004, always within HCM, and am presently
the Global Head of Talent Assessment. In my current role, I am familiar with the EMD and
PMD selection processes and part of my role involves supervision of these processes and
providing input to the Firm’s management on these processes.

3. From 2002, which I understand to be the beginning of the relevant time period

for this lawsuit, to 2014, the Firm promoted new classes of EMDs annually and PMDs
Case 1:10-cv-06950-AT-RWL Document 763 Filed 06/11/19 Page 2 of 3

biennially. The Firm switched to a biennial promotion cycle in 2014 for EMDs, with EMD and
PMD promotions on alternating cycles: odd-numbered years for EMD promotions and even-

numbered years for PMD promotions.

4, The Firm now promotes i every two years,
Es, making the promotion process for EMD even more selective.

Promotion to EMD is a significant career milestone at Goldman Sachs and in the financial

services industry. Successful candidates are identified through a highly selective process, after

years of career development.

6. Virtually all Managing Directors have at least a Bachelor of Arts or Science
degree or a foreign equivalent, and many have advanced degrees. By way of example, over
40% of the most recent EMD promotion class in 2017 had at least one post-graduate degree.

7. With few exceptions, Vice Presidents promoted to EMD receive an increase in

Oe
Case 1:10-cv-06950-AT-RWL Document 763 Filed 06/11/19 Page 3 of 3

their base salary I. A) Managing Directors are also eligible for a

discretionary annual bonus, which may be significantly higher than their base salary, I
LT
[Po

8. I declare under penalty of perjury and pursuant to 28 U.S.C. § 1746 that the

foregoing is true and correct.

 

Date: New York, New York _ / \ /
{ ( ~ | / j
June 6€, 2019 4 Lf j /
\ é f
\ Z
3 Jeu J J . -
David Landman
